Citation Nr: 0906457	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  97-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain prior to October 7, 1997, and 40 percent 
thereafter. 

2.  Entitlement to a rating in excess of 10 percent for feet 
callosities with warts.

3.  Entitlement to a rating in excess of 10 percent for a 
hiatal hernia.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a status-post right lung thoracotomy with 
intermittent chest pain.

5.  Entitlement to a rating in excess of 10 percent for post-
traumatic headaches, prior to June 9, 2004, and 50 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1969 to 
September 1973, and from January 1982 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in San Juan, the Commonwealth 
of Puerto Rico.  The Board remanded this appeal for further 
development in January 2006 and April 2008.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a status-post right lung thoracotomy with 
intermittent chest pain is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to October 7, 1997, the evidence shows the 
lumbosacral strain is manifested by no more than moderate 
muscle spasms and moderate limitation of motion; but no fixed 
deformities, listing of the whole spine, positive 
Goldthwaite's sign, or severe neurologic symptoms were 
demonstrated.   

2.  From October 7, 1997, the evidence shows that the 
lumbosacral strain is manifested by a severe strain; however, 
it is not productive of intervertebral disc syndrome, and 
there is no showing of unfavorable ankylosis. 

3.  The Veteran's service-connected bilateral foot disability 
is manifested by moderate impairment of each foot due to 
abundant calluses, and pain upon palpation at the plantar 
aspect of the feet.  

4.  The Veteran's service-connected gastrointestinal disorder 
is manifested by gastroesophageal reflux without dysphagia 
with accompanying substernal or arm or shoulder pain that is 
productive of considerable impairment of health.

5.  Throughout the rating period on appeal, the Veteran's 
headaches resulted in very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  

6.  The objective evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  The Veteran's service-connected headaches have 
not resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  Prior to October 7, 1997, the criteria for a rating in 
excess of 20 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 38 U.S.C.A. 1155, 5107; 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (in effect prior to September 23, 2002).

2.  From October 7, 1997, the criteria for a rating in excess 
of 40 percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 38 U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  

3.  The criteria for separate 10 percent ratings, and not in 
excess thereof, for the service-connected feet callosities 
are met, for the entire period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284 (2008).

4.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes 7307, 7346 (2008).  

5.  Prior to June 9, 2004, the criteria for a 50 percent 
rating, and not in excess thereof, for headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2008).

6.  Since June 9, 2004, the criteria for a rating in excess 
of 50 percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the Veteran was sent a letter in June 2008 
specifically addressing the Vazquez-Flores requirements.  
Moreover, to the extent that this notice was in any way 
deficient as to content or timing, it is acknowledged that 
such error is presumed prejudicial.  Here, however, any 
presumption of prejudice is overcome.  Indeed, the Veteran 
was provided with correspondence regarding what was needed to 
support his claims.  Specifically, the February 2005, August 
2007, and August 2008 statements of the case set forth the 
diagnostic criteria for all disabilities at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a June 2006 Dingess letter 
apprised the Veteran of the need to show the nature and 
symptoms of his conditions and the impact of his disabilities 
on his employment.  Thus, the Veteran can be expected to 
understand what was needed to support his claim, including 
the impact of his disability on his daily life and ability to 
work.

Based on the above, the any notice deficiencies do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Finally, VA also has a duty to assist a claimant in obtaining 
evidence to substantiate his or her claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA met its duty to assist the 
Veteran by retrieving the Veteran's claims folder, which 
included his service treatment records, by obtaining the 
identified VA and private treatment records, and by providing 
him with multiple C&P examinations.  The Veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.

VA has done everything reasonably possible to assist the 
Veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the Veteran and further development is 
not warranted.

Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

A Rating in Excess of 20 percent for Lumbosacral Strain Prior 
to October 7, 1997, and 40 Percent Thereafter

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Veteran's claim of entitlement to an increased rating for 
a low back disability was received on February 21, 1995.  At 
that time, he was in receipt of a 10 percent rating under 
pre-amended Diagnostic Code 5295.  In a September 1996 rating 
decision, the RO increased his disability evaluation to 20 
percent, effective July 29, 1994.  The Veteran disagreed with 
that determination and ultimately perfected an appeal with 
the submission of a VA Form 9 in July 1997.  

During the pendency of the appeal, the RO issued another 
rating decision in March 1999 which increased the Veteran's 
disability evaluation to 40 percent, effective October 7, 
1997.  

Again, due to the revisions to the rating schedule, there as 
many as three sets of diagnostic criteria for consideration 
at varying points of the rating period on appeal.  The Board 
will simply consider whether the oldest version of law 
provides a basis for a higher rating for any portion of the 
rating period on appeal.  Then, the Board will consider 
whether the revisions effective September 23, 2002, afford an 
increased rating from that point forward.  Finally, it will 
be considered whether the most recent revisions, effective 
September 26, 2003, afford a higher rating from that point 
forward.  In the interests of clarity, the earliest law will 
be referred to as the "pre-amended criteria."  The 
revisions will be referred to by their effective dates.  

Analysis under the pre-amended diagnostic criteria

Again, the Veteran is assigned a 20 percent evaluation for 
his low back disability prior to October 7, 1997.  He is 
assigned a 40 percent evaluation from that point forward.  
The Board will consider if the pre-amended diagnostic 
criteria enable ratings in excess of these amounts.  

The Veteran's low back disability was initially evaluated 
pursuant to Diagnostic Code 5295.  That code section affords 
a 20 percent rating where there is evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

A 40 percent rating represents the maximum available benefit 
under the pre-amended version of Diagnostic Code 5295.  Given 
that a 40 percent rating is assigned as of October 7, 1997, 
an increased evaluation is not possible under Diagnostic Code 
5295 from that point forward.  Thus, the sole question is 
simply whether the 40 percent rating is warranted for the 
period prior to October 7, 1997.  

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for any portion of the 
rating period prior to October 7, 1997.  Indeed, VA 
examination in July 1996 showed no fixed deformities.  
Moreover, there was no showing of listing of whole spine to 
the opposite side, or positive Goldthwaite's sign.  There was 
also no demonstration of marked limitation of forward bending 
in standing position, and no indication of abnormal mobility 
on forced motion.  Furthermore, such symptoms were not shown 
in any VA or private clinical records during the period in 
question.  Moreover, although moderate muscle spasm of the 
lumbar paravertebral muscles was shown at the July 1996 VA 
examination, such symptoms are contemplated by the 20 percent 
rating already in effect during the period in question.  

In sum, there is no basis for an increased rating under pre-
amended Diagnostic Code 5295. 

The Board has considered whether any alternate Diagnostic 
Codes under the pre-amended version of the rating schedule 
any a higher evaluation over any portion of the rating period 
on appeal.  In this regard, the Board calls attention to 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.    

Diagnostic Code 5292 provides a 20 percent evaluation where 
the evidence demonstrates moderate limitation of motion.  A 
40 percent rating is for application where there is severe 
limitation of lumbar spine motion.  Moreover, in evaluating 
musculoskeletal disabilities, the additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination must be considered.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

Once again, the Board points out that, as of October 7, 1997, 
the Veteran is in receipt of a 40 percent evaluation for his 
low back disability, which represents the maximum available 
benefit under Diagnostic Code 5292.  Accordingly, the only 
question at issue is whether the evidence enables a 40 
percent rating prior to October 7, 1997. 

In the present case, VA examination in July 1996 revealed 
lumbar flexion to 70 degrees, with extension to 10 degrees.  
Right and left lateral flexion were to 15 degrees and right 
and left rotation were to 30 degrees.  The examiner commented 
that there was objective evidence of pain on motion on all 
movements of the lumbar spine, except for rotation.  

The range of motion findings noted above are not found to 
signify severe limitation of motion, even when considering 
additional functional limitation.  In so finding, the Board 
notes that normal flexion of the spine is to 90 degrees, 
normal extension is to 0 degrees, normal lateral flexion is 
to 30 degrees, and normal rotation is to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V.  Indeed, even with pain on 
movement, the Veteran was able to accomplish significant 
flexion and full rotation.  It appears that extension and 
lateral flexion were more limited, but such limitation is 
found to be adequately accounted for by the 20 percent 
assignment already in effect during the period in question.  

Additionally, clinical records during the period in question 
have also been reviewed, but these fail to reveal severe 
limitation of lumbar motion, or disability comparable 
therewith.  The Veteran's complaints of pain have been 
considered, but the objective findings are deemed more 
probative in evaluating the severity of the disability.

In sum, there is no basis for an increased rating under pre-
amended Diagnostic Code 5292. 

Another diagnostic code for consideration under the pre-
amended rating schedule is Diagnostic Code 5293.  This code 
section, as in effect prior to September 23, 2002, provides a 
20 percent evaluation for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.  A 
40 percent evaluation is for application in the case of 
severe impairment with recurring attacks, with intermittent 
relief.  Finally, a 60 percent evaluation is warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that, for the rating period prior to October 7, 1997, there 
is no basis for the next-higher 40 percent evaluation under 
the pre-amended version of Diagnostic Code 5293.  In this 
regard, VA examination in July 1996 showed +1 patellar 
reflexes and +2 Achilles reflexes.  Straight leg was negative 
bilaterally.  Muscle strength was normal in both legs and 
there was no muscle atrophy.  Spasms were present, but they 
were moderate in degree and thus not reflective of a 
disability picture most nearly approximating the higher 40 
percent rating.  Moreover, the clinical records during the 
period in question reveal no neurologic findings consistent 
with a 40 percent rating.  In fact, one undated private 
record states that the Veteran's back symptoms were most 
likely due to mechanical causes, without radicular signs.  
Moreover, an earlier October 1995 report showed that there 
was no neurologic deficit.  In sum, there is no basis for an 
increased rating under pre-amended Diagnostic Code 5293. 

The Board will again note that the Veteran's disability 
rating for his low back disability was increased to 40 
percent as of October 7, 1997.  The Board will now address 
whether any evidence from that point forward warrants the 
next-higher 60 percent evaluation under the pre-amended 
version of Diagnostic Code 5293.  

An August 1998 VA outpatient record showed that sensation was 
intact to pinprick.  Deep tendon reflexes were +2 and 
symmetric.  He had 5/5 strength proximally and distally.

Upon VA examination in October 1998, the Veteran complained 
of radiating low back pain.  Objectively, there were positive 
thoracolumbar spasms bilaterally.  Straight leg raising and 
Lasegue tests were negative, with only low back pain 
elicited.  Deep tendon reflexes were +1 bilaterally in the 
lower extremities.  

Upon VA examination in June 2004, sensory testing was intact 
to pinprick and light touch in the lower extremities.  Motor 
strength was 4.5/5 secondary to pain with resistance in the 
hip flexors, knee extensors, ankle dorsiflexors, ankle 
plantar flexors, large toe dorsiflexor, and foot elevators.  
Straight leg test was painful but negative, and reflexes were 
+1 in the patellars and Achilles bilaterally.  The examiner 
noted severe spasms of the paravertebral muscles, with some 
guarding.  The examiner stated that the Veteran had an 
antalgic gait secondary to such spasms.  

Upon most recent VA examination in November 2006, motor 
examination showed no atrophy, and rather showed normal tone 
and strength of 5/5 proximally and distally in both lower 
extremities.  Deep tendon reflexes were +1 and symmetrical in 
both lower extremities.  Lasegue's sign was negative 
bilaterally.  There were paravertebral spasms.

Overall, the above evidence shows fairly unremarkable 
findings with respect to reflexes, sensory testing, and motor 
strength.  Pronounced intervertebral disc syndrome warranting 
a 60 percent rating is not shown.  

To summarize, all applicable diagnostic criteria under the 
pre-amended rating schedule have been reviewed.  It has been 
determined that such criteria do not enable a rating in 
excess of 20 percent prior to October 7, 1997.  It is further 
found that the pre-amended version of Diagnostic Code 5293 
does not serve as a basis for assignment of a rating higher 
than 40 percent as of October 7, 1997.  


Analysis under the revised version of Diagnostic Code 5293, 
effective 9/23/02

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the last 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the last 12 months.  The next-higher 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

In the present case, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293.  Therefore, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

In the present case, it is determined that the single 40 
percent evaluation under the pre-amended Diagnostic Code 5293 
is more beneficial to the Veteran than an award of two 
separate ratings dividing the orthopedic and neurologic 
manifestations of his low back disability.  Again, the 
relevant orthopedic diagnostic codes are 5292 and 5295, both 
of which provide a maximum rating of 40 percent.  For rating 
the neurological manifestations of the back disability, 
Diagnostic Code 8520 (sciatic nerve dysfunction) is for 
consideration.  The Board notes that under Diagnostic Code 
8520 incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation if it is mild.

The Veteran's neurologic symptomatology has already been 
described above, and reveals essentially normal sensory 
findings.  In short, there is no showing of incomplete 
paralysis.  Therefore, without any further discussion, it is 
clear that a single 40 percent rating for the Veteran's low 
back disability provides a higher rating than if that single 
rating were removed and replaced by two separate evaluations 
addressing his orthopedic and neurologic symptoms.  
Therefore, no change is warranted under the revisions to 
Diagnostic Code 5293 effective September 23, 2002.  Rather, 
the single 40 percent rating under the old version of 
Diagnostic Code 5293 remains intact.  

Analysis under the revised rating schedule effective 9/26/03

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2008).  Under these 
relevant provisions, application of the General Rating 
Formula for Diseases and Injuries of the Spine warrants a 20 
percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  To warrant a 40 
percent evaluation, the evidence must demonstrate forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; Diagnostic Code 
5254 for degenerative arthritis; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the General Rating Formula for 
Diseases and Injuries of the Spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  

The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  As discussed 
previously, there is no basis for an increased rating under 
these provisions.   

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, 5242, and 5243.  Indeed, a 
finding of ankylosis of the thoracolumbar spine would be 
required in order to receive a higher evaluation.  Such has 
not been demonstrated here.  

Thus, based on the analysis of those criteria set forth 
above, the Veteran remains entitled to the 40 percent 
evaluation warranted under the pre-amended version of 
Diagnostic Code 5293, as this is more favorable than the 
current criteria.  See VAOPGCPREC 3-2000.  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003);

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board finds that assignment of a separate 
neurologic rating is not appropriate here.  Indeed, the pre-
amended version of Diagnostic Code 5293, under which the 
Veteran's 40 percent rating is based, already contemplates 
some neurologic symptoms, and to assign a separate rating on 
top of that 40 percent award would constitute impermissible 
pyramiding.  See 38 C.F.R. § 4.14

In sum, for the period prior to October 7, 1997, there is no 
basis for a rating in excess of 20 percent for the Veteran's 
low back disability.  From October 7, 1997, a rating higher 
than 40 percent is not warranted.  

A Rating in Excess of 10 Percent for Feet Callosities with 
Warts

In June 1994, the RO granted service connection for bilateral 
feet callosities with warts, and assigned a 10 percent rating 
effective October 2, 1993, under Diagnostic Code 5279 
(anterior metatarsalgia (Morton's disease)).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5279 (2008).  

Diagnostic Code 5279 provides for a maximum 10 percent 
evaluation for unilateral or bilateral metatarsalgia; 
therefore, a higher evaluation cannot be granted under this 
code.  Thus, the Board will address whether any other 
diagnostic code is appropriate.

Other potentially applicable diagnostic codes include, 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar 
or tarsal joint), 5273 (malunion of the os calcis or 
astralgus), and 5274 (astralgalectomy).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5273.  However, the 
Veteran has not demonstrated any of these disabilities.  
Accordingly, Diagnostic Codes 5270, 5272, 5273, and 5274 
cannot serve as a basis for an increased rating in this case.

Diagnostic Code 5284 contemplates other foot injuries.  This 
code provides for a 10 percent evaluation for "moderate" 
symptoms, a 20 percent evaluation for "moderately severe" 
symptoms, a 30 percent evaluation for "severe" symptoms, and 
a maximum evaluation of 40 percent for actual loss of use of 
the foot, 38 C.F.R. § 4.71a, Diagnostic Code 5284 and Note, 
i.e. "when no effective function remains other than that 
which would be equally well served by an amputation stump ... 
with use of a suitable prosthetic appliance."  38 C.F.R. § 
4.63 (2008).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  

With respect to the medical evidence of record, the Veteran 
underwent a VA examination in July 1996.  Subjectively, he 
complained of exquisite pain on the dorsal aspects of the 
calluses, bilaterally.  Objectively, the examiner found the 
calluses to be tender to palpation.  He was able to squat and 
rise on the toes and heels, but he did so with severe pain.  

The Veteran was again evaluated by a private podiatrist in 
September 2000 for "disabling" foot pain.  Physical 
findings included hyperkeratic lesions, porokeratosis (i.e., 
painful plantar lesions), focal metatarsalgia, and 
intractable plantar keratosis, all of which elicited pain on 
palpation.  

Most recently, in June 2004, the Veteran underwent another VA 
examination for his bilateral foot disability.  Subjectively, 
the Veteran complained of daily "excruciating" foot pain 
associated with standing and walking.  He also reported 
having to shave the calluses to decrease associated foot 
pain.  Flare-ups were noted to diminish ambulation and 
decrease weight bearing activities; a one-point cane was 
needed for walking.  Physical examination revealed tenderness 
and pain upon palpation, particularly at the plantar aspects 
of the feet.  Clinical findings noted "abundant" foot 
calluses and a resulting antalgic gait.  The Veteran was 
unable to stand on his toes and/or squat secondary to foot 
pain.  The diagnosis provided was bilateral foot plantar 
calluses.  It is noted that the Veteran was treated for 
similar symptomatology in February 2003, July 2004, and 
September 2004 at the VAMC.  

Upon review, the medical evidence demonstrates that for each 
foot, the disability is moderate in severity.  Objective 
findings show tenderness and pain upon palpation, antalgic 
gait, difficulty standing on the toes and squatting, and 
abundant calluses which impede ambulation.  These findings 
are consistent with the Veteran's repeated complaints of 
exquisite pain and difficulty walking.  Resolving all doubt 
in the Veteran's favor, the exhibited function loss for each 
foot more closely approximates moderate foot injury and thus 
a separate rating of 10 percent for each foot is warranted 
under Diagnostic Code 5284.  See 38 C.F.R. § 3.102.  

However, despite the Veteran's complaints noted above, 
objective evidence showing a moderately-severe rating under 
Diagnostic Code 5284 is not present.  VA examination in June 
2004 indicated no hallux valgus, hammer toes, claw feet, high 
arches, flat feet, or any other deformities of the feet.  The 
examination also revealed no gross structural abnormalities, 
and no painful motion of the joints.  Further, there was no 
evidence of weakness or instability noted.  See DeLuca, 8 
Vet. App. at 206 (1995).  In sum, a separate 10 percent 
rating for each foot, but no higher, under Diagnostic Code 
5284, is warranted for the rating period on appeal.  The pain 
and tenderness are adequately accounted for by the separate 
10 percent evaluations assigned in this decision.  

A Rating in Excess of 10 Percent for a Hiatal Hernia

For the entire rating period on appeal, the Veteran has been 
in receipt of a 10 percent evaluation for a hiatal hernia, as 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under Diagnostic Code 7346, the criteria for the next higher 
rating, 30 percent, is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

Other potentially applicable criteria include hypertrophic 
gastritis (identified by gastroscope), which is rated under 
C.F.R. § 4.114, Diagnostic Code 7307.  Under Diagnostic Code 
7307, the criteria for a 30 percent rating are chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  Instead, a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  

Based on the evidence discussed below, the Board finds the 
Veteran's service-connected hiatal hernia is appropriately 
rated at 10 percent under Diagnostic Code 7346.  

On VA examination in August 1996, the Veteran was evaluated 
for his hiatal hernia.  Subjectively, he complained of mild 
to moderate epigastric pains and heartburn on a daily basis.  
Objectively, the examination revealed that the Veteran's 
weight had remained stable; he had no history of anemia; and 
no obstructions were found.  The diagnosis was hiatal hernia 
with gastroesophageal reflux disease.  

A gastric biopsy was performed in November 1997, revealing 
chronic, active gastritis, with positive heliobacter pylori 
bacterium findings.  No nodular lesions, small eroded or 
ulcerated areas were noted. 

On VA examination in June 2004, the Veteran complained of 
reflux.  He denied any nausea, vomiting, melena, or 
hematemesis.  He was taking ranitidine (Zantac), antacids, 
and NSAIDs, as prescribed by a VA doctor.  His weight was 220 
pounds and stable.  The Veteran did complain of some 
tenderness over the right side of his chest.  On physical 
examination, there was no sign of anemia.  An upper GI 
performed in conjunction with the examination revealed a 
moderate sized hiatal hernia and a diagnosis of 
gastroesophageal reflux.  

VAMC clinical records show subsequent treatment for, and 
management of epigastric discomfort and gastritis in 
June/July 2004.  The Veteran reported epigastric pain after 
meals.  The diagnostic impression was that the Veteran's 
symptoms had worsened because he ceased taking reflux 
medication (Nexium); the Veteran was put on a Prevacid to 
relieve his reflux symptomatology.  The record for the time 
period on appeal is otherwise silent for complaints or 
treatment related to the Veteran's hiatal hernia.

Based on the foregoing evidence, the Board finds that the 
Veteran's level of impairment does not meet the criteria for 
a 30 percent rating under the applicable Diagnostic Codes.  
For the period covered in this appeal, the Veteran is not 
shown to have persistently recurrent epigastric distress with 
dysphagia, substernal or arm or shoulder pain, or chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  His condition is not shown to be productive of 
considerable impairment of health.  Rather, the objective 
evidence shows that there was heartburn and some epigastric 
pain but overall health was good.  

Thus, while there is evidence of recurrent epigastric 
distress manifested by reflux and/or heartburn, it has not 
been associated with any dysphagia or any substernal or arm 
or shoulder pain.  Further, it has not resulted in 
considerable impairment of health, as required to satisfy the 
criteria for the next higher rating under Diagnostic Code 
7346.  As also noted, although there was an isolated episode 
of gastritis in the record, there is no showing of chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms, which are the criteria for the next higher rating 
under Diagnostic Code 7307.

As the criteria for a rating in excess of 10 percent rating 
have not been demonstrated, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

A Rating in Excess of 10 percent for Post-Traumatic Headaches 
Prior to June 9, 2004; and a Rating in Excess of 50 percent 
thereafter 

The Veteran contends that his headache symptomatology is 
worse than that which is contemplated by his currently 
assigned ratings.  In September 1996, the Veteran's rating 
for post-traumatic headaches was increased to 10 percent, 
effective February 21, 1995.  In a February 2005 rating 
decision, the post-traumatic headaches disability was 
increased to a 50 percent, effective from June 9, 2004.  
Different ratings have been applied to the Veteran's 
increased rating claim, necessitating consideration of staged 
ratings. Fenderson and Hart, supra. 

The Veteran's service-connected post-traumatic headaches have 
been evaluated under Diagnostic Codes 8045-9304, and most 
recently under 8045-8100.  Diagnostic Code 9304 rates 
dementia due to trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  In the present case, 
there is no medical evidence of multi-farct dementia.  

Further, under Diagnostic Code 8045, a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma. 38 C.F.R. § 4.124a.  Accordingly, in February 
2005, the RO determined that the Veteran's headaches were too 
severe for evaluation based on Diagnostic Code 9304, and the 
post-traumatic headache disability was evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100, concerning 
migraines.

Under Diagnostic Code 8100, a 30 percent disability rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A maximum 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The medical evidence prior to June 9, 2006, includes VA and 
private clinical records from March 1995 through October 2003 
that show the Veteran's ongoing treatment for chronic 
headache complaints.  The medical findings indicate the 
Veteran reported frequent headaches, sometimes daily (lasting 
two to three hours in duration), that resulted in photophobia 
and nausea.  In July 1996, he reported having 2 to 3 
prostrating headache episodes a week.  In this regard, the 
Veteran stated that he had to interrupt all activity and lie 
down until the headaches subsided.  The headaches were also 
accompanied by dizziness, and in one instance, caused the 
Veteran to fall down.  The diagnosis was post-traumatic 
headaches, with positional vertigo.  There were similar 
complaints of migraine headaches with accompanying visual 
disturbances, nausea, and vomiting in April 1997, November 
1997, February 2003, and in October 2003. 

At the VA neurological examination in June 2004, the Veteran 
subjectively complained that his headaches were worse, in 
both frequency and severity.  The headaches were noted to 
last all day, occurring on a daily basis, and resulting in 
nausea, photophobia, and dizziness.  The Veteran reported 
that the pain was 9/10 on a pain scale of 10/10.  He further 
stated that he was prostrate during the headaches, and that 
he had to lie down and rest to treat them.  The diagnosis was 
chronic, severe (prostrating), recurring migraine headaches, 
with auras.

It is apparent from a review of the medical evidence that the 
Veteran's post-traumatic headache symptomatology has been 
relatively consistent.  His complaints of headache pain in 
terms of frequency and duration have remained about the same 
for the entire time period on appeal.  It is apparent that 
the benefit of VA medical examinations in July 1996 and June 
2004 yielded more detailed information about his condition 
that most probably was already existent.  

With this in mind, the Board is compelled to conclude that 
during the entire period on appeal the Veteran's post-
traumatic headache disorder was consistently productive of, 
and equates to migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The Board finds that from February 
21, 1995, the Veteran's disability picture approximates the 
criteria necessary for a 50 percent disability evaluation. 38 
C.F.R. §  4.7.  Application of staged ratings pursuant to 
Hart is therefore not appropriate here. 

It is also noted that the maximum schedular rating for 
migraines is 50 percent under Diagnostic Code 8100.  As 
indicated previously, the only other diagnostic code 
pertaining to headaches provides a maximum evaluation of 10 
percent, absent findings of multi-infarct dementia, under 
Diagnostic Code 8045, and there is no evidence of multi-
infarct dementia.  The rating schedule, thus, does not 
provide for an evaluation in excess of the currently assigned 
50 percent for the service- connected disability.  A higher 
evaluation would only be available on an extraschedular 
basis.  Disabilities will ordinarily be rated in accordance 
with the rating schedule. 38 C.F.R. § 3.321(a)-(b).  The 
evidence shows that the Veteran is no longer working, self 
reportedly due to both headaches and other service-connected 
disabilities.  It is noted that the schedular criteria for 
migraines under Diagnostic Code 8100 contemplates economic 
adaptability. 

It has been determined that there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required. Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 
23, 2008).  Here, the Veteran's service connected post-
traumatic headaches are contemplated by the applicable rating 
criteria.  In sum, the record does not indicate that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, to warrant the assignment of an 
evaluation in excess of 50 percent on an extraschedular 
basis. See 38 C.F.R. § 3.321.

The weight of the evidence is in favor of the Veteran's claim 
for a 50 percent disability evaluation for post-traumatic 
headaches from February 21, 1995 through June 26, 2006. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990


ORDER

A rating in excess of 20 percent for the period prior to 
October 7, 1997; and a rating higher than 40 percent for the 
period since October 7, 1997, for a lumbosacral strain is 
denied. 

Separate 10 percent ratings for right and left foot 
callosities are granted, subject to the laws and regulations 
governing the award of monetary benefits.  

Entitlement to rating in excess of 10 percent for hiatal 
hernia with gastroesophageal reflux is denied.

A 50 percent evaluation, but no higher, for service-connected 
headaches is granted, subject to the laws and regulations 
governing the award of monetary benefits.  To this extent 
only, the appeal is granted


REMAND

The Veteran's residuals of a status-post right lung 
thoracotomy with intermittent chest pain are currently rated 
as 10 percent disabling under Diagnostic Code 6820-7804.  The 
RO has specifically attributed the 10 percent rating to the 
Veteran's thoracotomy scar, which has been characterized as 
"superficial" and "painful" under DC 7804.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).  Diagnostic Code 7804 
provides for a maximum 10 percent evaluation for such scars; 
therefore, a higher evaluation cannot be granted under this 
code.  DC 6820, which rates benign neoplasms of the 
respiratory system, provides that such disabilities should be 
evaluated using an appropriate respiratory analogy.  The VA 
examinations of record are not adequate to make such a 
determination.  For the reasons discussed below, further 
development must be accomplished with respect to the 
Veteran's current respiratory condition.  

It is the Veteran's contention that the symptoms associated 
with his thoracotomy warrant a higher rating than that 
currently assigned for the scar.  Indeed, the medical 
evidence of record demonstrates consistent complaints of 
atypical chest pain (without accompanying cardiac 
symptomatology) since the Veteran underwent a right lung 
thoracotomy during service in 1991.  This symptomatology has 
also been accompanied by radiologic evidence of an elevated 
right hemidiaphragm, shortness of breath, and multiple 
diagnoses of restrictive airway disease, ranging from mild to 
severe.  Such diagnoses and respiratory deficiencies are 
shown throughout the record.  Accordingly, the Board finds 
that a VA examination and medical opinion are necessary to 
determine the etiology of any diagnosed respiratory 
disorder(s), to include whether they are related to the 
Veteran's right lung thoracotomy.

The Board further observes that the Veteran has not been 
evaluated for this disability since June 2004.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that the 
service-connected disability has worsened since previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The Veteran's last 
examination for compensation and pension purposes for his 
respiratory problems and related scar was nearly five ago.  
Although the Veteran has not expressly stated that his 
condition has worsened, an examination is nevertheless 
necessary here to determine what symptoms are manifestations 
of the service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
respiratory examination to determine the 
severity and etiology of any disability 
associated with the right lung thoracotomy 
performed in August 1991.  The claims 
folder and a copy of the remand must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate whether or not 
the claims folder is reviewed.  All 
necessary tests and studies should be 
performed, including pulmonary function 
tests (PFT's).  It is essential that the 
pulmonary function study contain the full 
range of results necessary to rate the 
disability under the diagnostic criteria 
(FEV-1, FVC, FEV- 1/FVC, DLCO (SB), 
maximum exercise capacity, and maximum 
oxygen consumption with cardio-respiratory 
limitation).  The presence or absence of 
cor pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should be 
documented.  

A)  The examiner should delineate the 
respiratory/lung symptoms, residuals, 
and/or diagnoses that are specifically 
related to or the result of the service 
connected right lung thoracotomy.  

B)  The examiner should specifically 
comment upon whether the right lung 
thoracotomy would be likely to cause 
respiratory problems as demonstrated by 
the evidence of record, and in particular, 
the findings related to severe restrictive 
airway disease, and abnormal PFT's.  

C)  The examiner should also comment upon 
the etiology and respiratory effects of 
the elevated right hemidiaphram, as 
documented on a VA conducted chest CAT 
scan from October 7, 2003 (also showing 
calcified pleural plaques at the right 
hemithorax).

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If a 
benefit is not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


